MEMORANDUM D’ENTENTE ENTRE LA
REPUBLIQUE DEMOCRATIQUE DU CONGO

ET

ANHUI FOREIGN ECONOMIC CONSTRUCTION
(GROUP) CORP.LTD « AFECC »

CONCERNANT

LA SOCIETE CONGOLAISE D'INVESTISSEMENT
MINIER « SCIM SPRL » |

ENTRE LES SOUSSIGNEES

La République Démocratique du Congo, en abrégée RDC, ici représentée aux fins du
présent Mémorandum par Leurs Excellences Madame Louise MUNGA MESOZI et
Monsieur Martin KABWELULU, respectivement Ministre du Portefeuille et Ministre des
Mines, ci-après dénommée « ETAT » d'une part ;

Et

Anhui Foreign Economic Construction (Group) Corp. Ltd, AFECC en sigle, ayant son
siège social au 28 Dongliu Road, Hefei, Anhui, République Populaire de Chine, ici
valablement représenté par Monsieur JIANG QINGDE, son Président Directeur Général,
ci-après dénommé AFECC, d'autre part.

IL EST EXPOSE

Attendu que, sur base d'un cahier des charges, le Comité de Pilotage de la Réforme des
Entreprises du Portefeuille de l'Etat a lancé en date du 10 septembre 2012, un appel
d'offres dans le but de sélectionner un repreneur d'une partie des parts sociales de l'Etat
dans le capital social de la Société Congolaise d'investissement Minier.

Attendu que, seule la société AFECC a déposé une offre technique et financière
consistant en une contreproposition par rapport à l'appel d'offre susmentionné ;

Attendu qu'après négociation, les parties se sont mises d'accord sur la hauteur des parts
sociales à céder à AFECC, le paiement d'un pas de porte et des royalties ;

Attendu que le Gouvernement de la République Démocratique du Congo, en abrégée
RDC (ci-après désignée RDC) et Anhui Foreign Economic Construction (Group) Corp.
Ltd, en abrégé AFECC (ci-après désigné AFECC) signent le présent mémorandum aux
conditions complémentaires ci-après :

1. AFECC accepte d'envoyer immédiatement des Experts en vue de vérifier les
ressources, évaluer les équipements existants en vue de permettre l'élaboration
du plan de travail.

2. Les deux parties s'engagent à signer un accord des associés qui détermine leurs
droits, obligations et responsabilités après vérification de la conformité des
ressources mentionnées dans le cahier des charges \

3. La SCIM Spri assiste AFECC et lui apporte tous les moyens disponibles dans
l'exécution des travaux nécessaires à la réalisation du projet.

4. Les deux parties conviennent de créer une nouvelle société à capitaux mixte qui
va se subroger à SCIM sprl.

5. L'Etat Congolais fera apport des droits et titres miniers ainsi que tout autre bien de
la SCIM Spri.

6. AFECC apportera l'expertise et les capitaux nécessaires à la réalisation du
projet.

7. En ce qui concerne l'acquisition des parts sociales et le pas de porte, les deux
parties conviennent que leur paiement se fera conformément aux dispositions qui
seront stipulées dans l'Accord des associés après l'évaluation des ressources.

8. Les deux parties s'engagent à promouvoir le développement socio-économique
de la contrée conformément aux dispositions légales et réglementaires régissant
le secteur minier.

Fait à TSHIBWE, le 12 décembre 2012.

Pour Anhui Foreign Economic

. Pour la République Démocratique du Congo
Construction (group) Corp. Ltd

Louise MUNGA MESOZI \ |A

JIANG QINGDE Ministre du portefeuille

Président Directeur Général

ki

